MEMORANDUM **
Allan Penry appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action, challenging the enforcement of child support payments ordered by Thurston County Superior Court. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s order of dismissal, World Famous Drinking Emporium, Inc. v. City of Tempe, 820 F.2d 1079, 1081 (9th Cir.1987), and affirm.
The district court properly abstained from exercising subject matter jurisdiction over Penry’s civil rights claims and properly dismissed his action. See id. at 1082; Peterson v. Babbitt, 708 F.2d 465, 466 (9th Cir.1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.